                               Case 5:20-cr-00168-G Document 9 Filed 06/05/20 Page 1 of 1


                                         UNITED STATES DISTRICT COURT
                                                WESTERN DISTRICT OF OKLAHOMA


  UNITED STATES OF AMERICA                                                               ORDER OF TEMPORARY DETENTION
                                                                                          PENDING HEARING PURSUANT TO
    VS.                                                                                                    BAIL REFORM ACT




                                                                                         Case Number: M-20-255-SM
  Christopher Ledbetter
  Defendant



              Upon Motion of the:
                                                    1)^ Government and request for continuance by Government.
                                                    I I Government and request for continuance by Defendant.
                                                    I I Government and request for continuance by both Government and Defendant.



   it is ORDERED
   that a detention hearing is set for                       Wedoesdoy.June 10. 2020. A'f ^'.00 o< fY\
                                                                                        Date                 Time


   before                                UNITED STATES MAGISTRATE JUDGE SUZANNE MITCHELL


                         U.S. Courthouse. 200 N.W.4th Street Courtroom \0l , Oklahoma City. Oklahoma 73102

   Pending this hearing, the defendant shall be held in custody by (the United States Marshal)(

                                                                                                                  )and produced for the hearing.
                                           Other Custodial Official




   Friday, June 5, 2020
                                                                                                   MITCHELL
   Date
                                                                                  UNITED STATES MAGISTRATE JUDGE




*If not held immediately upon defendant's first appearance, the hearing may be continued for up to three days upon motion ofthe Government, or up to
five days upon motion of the defendant. 18 U.S.C. § 3142(f)(2).
A hearing is required whenever the conditions set forth in 18 U.S.C. § 3142(0 are present. Subsection (1) sets forth the grounds that may be asserted
only by the attorney for the Government; subsection (2)states that a hearing is mandated upon the motion of the attorney for the Government or upon the
judicial officer's own motion if there is a serious risk that the defendant(a) will flee or(b) will obstruct or attempt to obstruct justice, or threaten, injure, or
intimidate, or attempt to threaten, injure, or intimidate a prospective witness or juror.
